Wilde J.
delivered the opinion of the Court. The tenant claims under a deed from Paul Dudley, the former owner of the demanded premises ; but the demandant objects that this deed is fraudulent on the face of it, and that on this ground the verdict ought to be set aside. It is true, that the stipulation of the tenant, or the condition in the deed, for the support and maintenance of the grantor and his wife, was prima facie evi dence of fraud ; but it was open to explanation, and was explained to the satisfaction of the jury. The evidence is not reported, but it is understood that the full value of the estate was paid, and if so, the agreement to support the grantor and his wife, although it might appear to be a suspicious circum stance, was gratuitous, but not conclusive evidence of fraud. The whole evidence was submitted to the jury, and we cannot say that they have done wrong by establishing the deed. The circumstance, that the notes were not given up at the time the deed was executed, nor until after the attachment, is but a slight circumstance ; for the tenant agreed to give them up, and that agreement was binding.
It was also contended, that upon a fair construction of the deed, the stipulation as to the board and maintenance of the grantor and his wife, amounts to a reservation ; but we think, that neither the words of the deed, nor the general rules by which all conveyances are to be construed, will admit such a construction. -For a life estate only passed by the grant, and if by the reservation a life estate were taken back, the reservadon would be repugnant to the grant and void. The stipulation *376in question was, therefore, clearly a condition, and the condition does not appear to have been broken; so that the tenant’s title remains unimpaired, and the question as to the supposed trust under the codicil of Benjamin Dudley becomes immaterial.

Judgment on the verdict.